F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                         MAY 19 2004
                            FOR THE TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk


    THOMAS CHALK,

                Plaintiff-Appellee,

    v.                                                 No. 03-1102
                                               (D.C. No. 00-WM-439 (BNB))
    COMPUWARE CORPORATION,                               (D. Colo.)

                Defendant-Appellant.


                            ORDER AND JUDGMENT          *




Before LUCERO , McKAY , and TYMKOVICH , Circuit Judges.


         Defendant Compuware Corporation appeals from the district court’s denial

of its post-verdict motion for judgment as a matter of law (“JMOL”), and the

district court’s entry of judgment on the jury’s verdict awarding plaintiff Thomas

Chalk damages for Compuware’s breach of its Enterprise Sales Manager Bonus



*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Plan (the “Plan”) . Our jurisdiction arises under 28 U.S.C. § 1291. The parties

are familiar with the facts and procedural history of this case and we need not

restate either here. Suffice it to say that Compuware hired Mr. Chalk to work as

an Enterprise Sales Manager in Denver, Colorado, in May 1996. Five months

later the parties executed the Plan, which was “effective from April 1, 1996

through March 31, 1997.” Aplt. App., Vol. III at 1257. Compuware terminated

Mr. Chalk’s employment in May 1999, and allegedly failed to pay him certain

bonuses he had earned under the Plan. Mr. Chalk sued Compuware in February

2000, raising various federal and state claims.

      Only Mr. Chalk’s breach-of-contract claim was submitted to the jury. On

July 10, 2002, the jury found by a special verdict form that the Plan was a

contract, that Compuware did not retain discretion over bonuses, and that

Mr. Chalk was entitled to $240,000 in damages. Compuware filed a post-verdict

motion for JMOL. On February 10, 2003, the court rejected Compuware’s

motion, and granted Mr. Chalk’s motion for entry of judgment. This appeal

followed. It “ultimately concerns two general arguments: (1) that the District

Court erred in submitting . . . Chalk’s . . . breach of contract claim to the jury;

and (2) that the District Court erred in entering judgment . . . in light of an

absence of evidence in support of the jury’s award.” Aplt. Reply Br. at 1.




                                           -2-
       We review de novo the district court’s denial of Compuware’s post-verdict

motion for JMOL.      Veile v. Martinson,   258 F.3d 1180, 1188 (10th Cir. 2001). In

so doing, “we do not weigh the evidence, evaluate the credibility of witnesses, or

substitute our conclusions for those of the jury.”    Abuan v. Level 3

Communications, Inc. , 353 F.3d 1158, 1168 (10th Cir. 2003). Our review of the

jury verdict “is limited to determining whether the record–viewed in the light

most favorable to the prevailing party [Mr. Chalk,]–contains substantial evidence

to support the jury’s decision.”    United Int’l Holdings, Inc. v. Wharf Holdings

Ltd. , 210 F.3d 1207, 1227 (10th Cir. 2000) (quotation omitted),    aff’d , 532 U.S.

588 (2001).

       Having reviewed the briefs, the record, and applicable law in light of the

above-mentioned standards, we conclude that the district court correctly denied

Compuware’s post-verdict motion for JMOL, and did not err in holding that the

record contains substantial evidence to support the jury’s decision. We therefore

AFFIRM the district court’s February 14, 2003 judgment for substantially the

same reasons as stated in its order dated February 10, 2003.


                                                       Entered for the Court



                                                       Timothy M. Tymkovich
                                                       Circuit Judge


                                             -3-